ITEMID: 001-5677
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: JURSA v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant was a Lithuanian national, born in 1962. He died on 2 September 2000. By letter of 18 October 2000 his wife expressed her wish to pursue the case in his stead.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant, a businessman and professional athlete, was suspected of belonging to a Kaunas mafia-type organisation. The police applied to a court requesting his “special supervision” (teismo įpareigojimai) under the Organised Crime Prevention Act (see the ‘Relevant domestic law’ part below). On 17 February 1999 the Kaunas City District Court placed the applicant under “special supervision” finding, inter alia, that he was reasonably believed to belong to a criminal organisation. The court did not specify the facts warranting that suspicion, referring solely to the “the material presented by the police”. The District Court ordered three preventive measures of “special supervision” for a period of six months, namely a requirement to live at his permanent residence, a prohibition on visiting five specific bars in Kaunas, and a requirement to inform the police about all his financial transactions exceeding 2,000 Lithuanian litai (LTL).
The police authorities lodged an appeal against the order, contending that these measures were insufficient. On 26 February 1999 the Kaunas Regional Court examined the appeal in the presence of the applicant and his defence counsel. The court ordered, for a period of six months, two further preventive measures of “special supervision”, namely a requirement for the applicant to return to his house by 10 p.m. and not to leave it before 6 a.m., and a prohibition on driving a motor vehicle. Again, no particular facts were given in support of the finding that the applicant belonged to a criminal organisation, or that he could be involved in any other wrongdoing, within the meaning of the Organised Crime Prevention Act.
With police permission, in August 1999 the applicant underwent out-patient medical treatment in the resort of Palanga on the Baltic Sea coast. On 2 August 1999 the Palanga City District Court, by reference to the decision of 26 February 1999, ordered the applicant to pay 3,000 LTL as an administrative penalty for failure to comply with the requirement to be at a specific place in Palanga at night-time. Upon the applicant’s appeal, on 5 October 1999 the Klaipėda Regional Administrative Court quashed that decision. The Regional Court found that the curfew obligation of 26 February 1999 concerned the place of the applicant’s permanent residence in Kaunas, and that there was no obligation on him with regard to any place in Palanga. The appellate court ruled that the penalty of 2 August 1999 had been unlawful as the applicant had been permitted to go to Palanga by the police.
The applicant was shot dead in Kaunas on 2 September 2000.
The applicant was married and had three minor children. His wife and children are Latvian nationals, and live in Jūrmala in Latvia.
Relevant provisions of the Organised Crime Prevention Act 1997 (Organizuoto nusikalstamumo užkardymo įstatymas).
Pursuant to Article 1, the purpose of the Act is to apply preventive measures in respect of persons who can adversely affect the rights and freedoms of others, create economic and social conditions for the appearance and development of organised crime, or threaten public safety.
Article 4 permits preventive measures with regard to a person who is reasonably believed capable of involvement in a criminal organisation, aiding or abetting such an organisation by financial and material means or by providing relevant information, or is likely to engage in the future in banditry, blackmail, financial or other serious crime.
Article 3 provides that “special supervision” of the person on the basis of a court order is part of the preventive measures permitted under the Act.
Under Article 13 § 4, a police officer must apply to a court for an order placing a person under “special supervision”. The court decides whether or not to grant the request. Upon the request of the person concerned, the police may permit derogations from the measures so ordered.
Paragraph 5 of Article 13 permits the court not to disclose the facts contained in the material presented by the police in support of their “special supervision” application.
Under Article 13 § 8, the person concerned, his lawyer or the police can appeal against the decision of the court on “special supervision”. Pursuant to paragraph 10 of Article 13, the decision of the higher court is final and not subject to further appeal.
Article 14 lists the preventive measures of “special supervision”, including those applied in the present case.
Failure of the person to comply with a measure of “special supervision” is considered an administrative offence under the general rules of administrative law. An administrative penalty may thus be imposed for such a failure. A dispute as to whether the administrative penalty corresponds to the court decision ordering “special supervision” may be resolved by way of a separate court procedure, in accordance with the rules of the Code of Administrative Procedure pertaining to administrative penalties.
